     Case 1:18-cv-00041-DAD-BAM Document 46 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL MIRANDA, on behalf of himself              No. 1:18-cv-00041-DAD-BAM
      and all similarly situated individuals,
12
                         Plaintiff,
13                                                      ORDER ADOPTING FINDINGS AND
             v.                                         RECOMMENDATIONS AND GRANTING
14                                                      JOINT MOTION FOR APPROVAL OF
      CITY OF CERES,                                    SETTLEMENT AGREEMENT
15
                         Defendant.                     (Doc. Nos. 43, 45)
16

17

18          Plaintiff Daniel Miranda brought suit against the City of Ceres on behalf of himself and

19   similarly situated individuals in this collection action pursuant to the Fair Labor Standards Act

20   (“FLSA”), 29 U.S.C. § 201 et seq. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          After a settlement conference held on May 20, 2020 before the assigned magistrate judge

23   (Doc. No. 38), the parties to this FLSA collective action filed a joint motion for approval of the

24   settlement agreement on July 20, 2020. (Doc. No. 43.) On September 11, 2020, the assigned

25   magistrate judge issued findings and recommendations, recommending that the parties’ settlement

26   agreement, including the award of attorneys’ fees and costs, be approved as fair, reasonable, and

27   just in all respects, and that the parties perform the settlement agreement in accordance with its

28   terms. (Doc. No. 45 at 12.) The findings and recommendations were served on all parties and
                                                        1
     Case 1:18-cv-00041-DAD-BAM Document 46 Filed 12/11/20 Page 2 of 2


 1   contained notice that objections thereto were to be filed within fourteen (14) days after service.

 2   (Id. at 12–13.) The time for filing objections has passed and no objections have been filed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on September 11, 2020 (Doc. No. 45)

 8                  are adopted in full;

 9          2.      The parties’ joint motion to approve the settlement agreement (Doc. No. 43) is

10                  granted;

11          3.      The parties’ settlement agreement, including the award of attorneys’ fees and costs

12                  (Doc. Nos. 43-1, 43-2), which is incorporated herein by reference, is approved as

13                  fair, reasonable, and just in all respects, and the parties shall perform the

14                  settlement agreement in accordance with its terms;

15          4.      This action is dismissed with prejudice; and

16          5.      The Clerk of the Court is directed to close this case.

17   IT IS SO ORDERED.
18
        Dated:     December 10, 2020
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
